Citation Nr: 0021117	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA ) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1974, March 1976 to December 1983 and May 1984 to January 
1993.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 1994 rating decision of the 
RO.  

In an October 1997 decision, the Board denied the claim of 
service connection for disability of the right hip and right 
knee as not well-grounded.  The Board remanded the claim of 
service connection for a right elbow disorder, a back 
disability and hypertension to the RO for additional 
development of the record.

In an October 1999 rating action, the RO granted service 
connection for scoliosis of the lumbar spine with 
degenerative joint disease and degenerative arthritis.


FINDINGS OF FACT

1.  The veteran suffers from current disability manifested by 
right medial epicondylitis which had its onset in service.

2.  The veteran is not shown to have current disability 
manifested by hypertension due to service.


CONCLUSIONS OF LAW

1.  Right medial epicondylitis was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).

2.  The veteran is not shown to have hypertension due to 
disease or injury which was incurred in or aggravated by 
service; nor may any be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Where the veteran served 90 days or more during a 
period of war or after December 31, 1946 and cardiovascular-
renal disease, including hypertension, becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury or disease. If there is no showing of a 
resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

I.  Right elbow disorder

A careful review of the service medical records shows 
complaints of right elbow pain during service.  A diagnosis 
of lateral epicondylitis was noted in October 1988.

At an orthopedic examination, conducted by the VA in July 
1993, the examiner stated that, despite the multiplicity of 
complaints referable to the shoulders, wrist, elbows, hips, 
knees and back, there were very little, if any, abnormal 
findings noted on the physical examination.

At a VA orthopedic examination, performed in April 1994, it 
was reported that X-ray studies of the right elbow were 
negative.  The veteran had some complaints referable to the 
right elbow.  The physical examination revealed that there 
was a full range of motion of both elbows with good strength 
of both upper extremities.

The veteran was seen at a VA outpatient clinic in April 1994.  
At that time he complained of inflammation of the right 
elbow, off and on, since 1987. Examination revealed 
tenderness of the medial condyle of the right elbow.

At a VA examination in July 1998, the history of tennis elbow 
was noted.  It was indicated that x-ray studies of the right 
elbow were negative.  The diagnoses included those of chronic 
right medial epicondylitis by history and exacerbation by 
activities noted by the veteran.

The Board finds that the evidence supports the veteran's 
claim of service connection for a right elbow disorder.  The 
service medical records confirm that the veteran complained 
of right elbow pain during service with a diagnosis of 
lateral epicondylitis in October 1988.  Further, the most 
recent VA examination shows a diagnosis of history of chronic 
right medial epicondylitis and indicated the disorder 
continued to be exacerbated by current activity. 

The veteran contends, in essence, the he has had chronic 
right elbow pain since service.  The evidence includes a 
diagnosis of epicondylitis during service.  The recent 
diagnosis was that of chronic epicondylitis which recurs with 
activity.  Thus, the Board concludes that service connection 
for chronic right medial epicondylitis is warranted.  

II.  Hypertension

A careful review of the service medical records shows that, 
at an examination performed in January 1976, the veteran's 
blood pressure was 122/84  On examination in December 1979, 
the veteran's blood pressure was 110/72.  In July 1981, his 
blood pressure was 116/78.

At an examination, performed in November 1988, the veteran's 
blood pressure was 122/86.  At his retirement examination, 
performed in September 1992, it was 118/78.

The private medical reports show that the veteran, while on 
active duty, was seen in the emergency room of a private 
facility in February 1987.  At that time, his blood pressure 
was 130/98.  He returned to the emergency room the next day, 
and his blood pressure was 126/90 and 124/72.

At a general medical examination, performed by the VA in 
April 1994, it was reported that his blood pressure was 
124/92, and repeat blood pressure was 125/92. A third blood 
pressure reading was 125/90 in the right arm and 115/75 in 
the left arm.

At a VA examination in June 1998, the examiner noted that the 
veteran had a past medical history of hypertension.  Blood 
pressure readings were recorded as 122/82 in the left arm 
while sitting; 120/84 in the left arm while standing; 128/88 
in the right arm while sitting; and, 124/84 in the right arm 
while standing.  The examiner indicated that the veteran was 
diagnosed as having hypertension in 1979 and that no 
medication was prescribed.  The examiner indicated that there 
was no evidence of hypertensive disease or arteriosclerotic 
complications.  

The evidence of record shows findings of elevated diastolic 
blood pressure readings in February 1987 during active 
service.  On VA examination in June 1998, no blood pressure 
abnormalities were noted.  The VA examiner reviewed the 
record and concluded that the evidence did not demonstrate 
that the veteran had current disability manifested by 
hypertension.  After considering all of the evidence of 
record, the Board finds that the VA examiner's findings and 
conclusion have the most probative value.  As the veteran is 
not shown to have current disability, service connection for 
hypertension is not warranted.  

The veteran's own statements relating to questions of medical 
diagnosis or causation lack probative value in this case.  
Being a layman, he has no competence to give an opinion as to 
questions of medical diagnosis or causation as presented in 
the case. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim of 
service connection for hypertension. Thus, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic right medial epicondylitis is 
granted.

Service connection for hypertension is denied.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

